      Case 1:20-cv-00400-GHW Document 36 Filed 04/30/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


NOVARTIS INTERNATIONAL
PHARMACEUTICAL AG,
                                      Case No. 20-cv-00400-GHW
          Plaintiff,
                                      Hon. Gregory H. Woods
     v.

INCYTE CORPORATION,

          Defendant.



DECLARATION OF DANIEL P. MACH IN SUPPORT OF INCYTE CORPORATION’S
                       MOTION TO DISMISS
         Case 1:20-cv-00400-GHW Document 36 Filed 04/30/20 Page 2 of 3




       I, Daniel P. Mach, declare as follows:

       1.      I am an associate of the law firm Quinn Emanuel Urquhart & Sullivan, LLP,

counsel in this action to Defendant Incyte Corporation.

       2.      I have personal knowledge of the facts stated in this declaration, and if called

upon to testify to those facts I could and would competently do so.

       3.      Attached hereto as Exhibit 1 is a true and correct copy of the Collaboration and

License Agreement dated November 24, 2009, between Plaintiff Novartis International

Pharmaceutical AG and Defendant Incyte Corporation.

       4.      Attached hereto as Exhibit 2 is a true and correct copy of the First Amendment to

the Collaboration and License Agreement dated September 1, 2010, between Plaintiff Novartis

International Pharmaceutical AG and Defendant Incyte Corporation.

       5.      Attached hereto as Exhibit 3 is a true and correct copy of the Second Amendment

to the Collaboration and License Agreement dated July 8, 2011, between Plaintiff Novartis

International Pharmaceutical AG and Defendant Incyte Corporation.

       6.      Attached hereto as Exhibit 4 is a true and correct copy of the Third Amendment

to the Collaboration and License Agreement dated September 30, 2014, between Plaintiff

Novartis International Pharmaceutical AG and Defendant Incyte Corporation.

       7.      Attached hereto as Exhibit 5 is a true and correct copy of the Fourth Amendment
to the Collaboration and License Agreement dated April 5, 2016, between Plaintiff Novartis

International Pharmaceutical AG and Defendant Incyte Corporation.

       8.      Attached hereto as Exhibit 6 is a true and correct copy of the Fifth Amendment to

the Collaboration and License Agreement dated March 20, 2020, between Plaintiff Novartis

International Pharmaceutical AG and Defendant Incyte Corporation.

       Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that the foregoing is

true and correct.

       Executed on April 20, 2020, at New York, New York.


                                                 1
Case 1:20-cv-00400-GHW Document 36 Filed 04/30/20 Page 3 of 3




                                  /s/ Daniel P. Mach
                           Daniel P. Mach




                              2
